 PACIFIC COASTMARINE FIREMEN593Themere establishment of a new plant does not of itselfjustify holding a separate election among the employees of suchplant to determine their bargaining representative. In thepresent case,the circumstances connected with the erection oftheEdwards plant, its geographical nearness to the Saco-Biddeford plant, its integration with that plant,the uniformity ofwages, hours,and working conditions of the two plants,the simi-larity in working skills,the interchange of employees betweenplants, and the centralized managerial control of operations, allindicate that a unite limited to Edwards plant employees is notappropriate.'As the Petitioner has not made an adequate show-ing of interest in the larger unit which the Employer and the In-tervenor contend is appropriate,we shall dismiss the petition.[The Board dismissed the petition.]9See Hawthorne-Mellody Farms Dairy of Wisconsin,Inc., 99 NLRB 212.PACIFIC COAST MARINE FIREMEN, OILERS,WATER-TENDERS AND WIPERS ASSOCIATION,IND.andJAMES J.PETRESSEN.Case No.2-CB-878.December29, 1953DECISION AND ORDEROn August 14, 1953, Trial Examiner John H.Eadie issued hisIntermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaged in certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in thecomplaint.Thereafter,the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, with the modifications and exceptions noted below.We agree with the Trial Examiner that the Respondent, inviolationof Section 8 (b) (1) (A)of the Act,restrained andcoerced the charging party, Petressen,and other applicantsfor employment by operating a discriminatory hiring hall inthemanner set forth in the Intermediate Report, despite itsagreement with PacificMaritimeAssociation to furnishspecified unlicensed personnel without discrimination becauseofmembership or nonmembership in its organization.' ToI As no exception has been taken to the Trial Examiner's refusal to find that the foregoingconduct also violated Section 8(b) (2), we adopt his determination pro forma, without passingupon the merits of that allegation.107 NLRB No, 126. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedy this violation, the Trial Examiner only recommendedthat the Respondent be directed to cease and desist from theunlawful conduct. A majority of the Board' believes that, inaddition to the recommended order, effectuation of the policiesof the Act requires the Board to provide a remedy for thediscrimination suffered by Petressen as a result of the Re-spondent's application of its unlawful hiring-hall practices ingiving preference in job assignments to its members who hadregistered for employment later than Petressen.3In determining the appropriate remedy, we note that em-ployment on the vessels whose personnel the Respondent sup-plies is generally not continuous but of relatively shortduration. In such circumstances, the majority of the Boardfinds that the policies of the Act can best be served by re-quiringRespondent to notify Petressen in writing that, onapplication,job assignments to vesselsoperated by membersofPacificMaritimeAssociation or any other employerpursuant to an exclusive hiring-hallagreement,arrangement,or practice will henceforth be available to him on a nondis-criminatory basis, without reference to membership or non-membership in its organization and without prejudice to hisstanding on the registration list as of the time he was firstdiscriminatorily denied assignment. We shall also order theRespondent to, make Petressen whole for any loss of paysustained by him because of its discriminatory denial of jobassignmentsto him.4 In accordance with the Board's practice,the back-pay computation shall be made in conformity with theformula prescribed in the Woolworth cases and shall excludethe period between the date of the Intermediate Report and thedate of this Decision and Order. The Respondent shall also de-duct from the amount due to Petressen such sums as wouldnormally have been deducted from his wages for deposit withState and Federal agencies on account of social security andother similar benefits. The Respondent shall pay to the ap-propriate State and Federal agencies, to the credit of Petressen2Chairman Farmer, and Members Peterson and Rodgers. However, as hereinafter pro-vided, the Respondent's obligation to maintain a nondiscriminatory hiring hall shall belimited to such timesas itacts as the exclusive souce of supply of the personnel in questionforPacificMaritime Association or any other employer pursuantto an agreement,arrange-ment or practice.3 The record indicates that between May 27andJune 2, 1952, the Respondent assigned 22 bookmen (union members) and not 20 as the Trial Examiner found, to jobs for which Petressen wasqualified, although they hadregisteredfor employment later than Petressen. The evidence,however, is not clear as to whether Petressen applied for a job at the Respondent's hall onJune 2. In such event, if the June 2 referrals of book men with later registration dates wereexcluded, the total number of book men in that category given job assignments during theperiod Petressen applied for employment would be 17.4As Petressen's testimony regarding his efforts to secure employment at the Respondent'shiring hall is vague, and as no exception has been taken to the Trial Examiner's failure togranthim back pay on such inconclusive evidence, Member Murdock would adopt the TrialExaminer's recommended order.5 F. W Woolworth Company, 90 NLRB 289. PACIFIC COASTMARINE FIREMEN595and the employer or employers who would have employed himbut for the discrimination, a sum of money equal to the amountwhich, absent the discrimination, would have been depositedto such credit by the employer or employers, either as a taxupon the employer or employers or on account of deductionsmade from Petressen's wages by the employer or employers,on account of such social security or other similar benefits.6ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board orders that the Respondent,PacificCoastMarine Firemen, Oilers, Watertenders andWipers Association, Ind., its officers, representatives, agents,successors, and assigns,shall:1.Cease and desist from:(a) Giving preference to its members over nonmembers inthe assignment to jobs with members of Pacific MaritimeAssociation or any other employer pursuant to an exclusivehiring-hall agreement,arrangement,or practice.(b) Permitting its members to reject job assignments madepursuant to an exclusive hiring-hall agreement,arrangementor practice, without suffering any loss of standing on theregistration list, while requiring nonmembers to accept suchjob assignments or suffer loss of standing on said registrationlist.(c) Requiring applicants to be membersof theRespondent orholders of working permits issued by it, as a condition ofassignment to jobs with members of Pacific Maritime Associa-tion or any other employer pursuant to an exclusive hiring-hallagreement,arrangement,or practice.(d) In any other manner restraining or coercing employees orapplicants for employment with members of Pacific MaritimeAssociation or any other employer in the exercise of theirrights guaranteed them in Section 7 of the Act, except to theextent that such rights may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Make whole James J. Petressen for any loss of pay hemay have suffered by reason of the discriminationagainsthim, in the manner prescribed in the Board's decision herein.(b)Notify James J. Petressen in writing that, on application,assignmentsto jobs with members of Pacific MaritimeAssociation or any other employer pursuant to an exclusivehiring-hall agreement, arrangement, or practice, will hence-forthbe available to him on a nondiscriminatory basis,without reference to his standing on the registration list as of6Pen and Pencil Workers Union, Local 19593, AFL, 91 NLRB 883 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDthetimehewas first discriminatorily deniedassign-ment.(c) Upon request, make available to the National LaborRelations Board or its agents, for examination and copying,all registration and shipping records necessary to determinethe amount of back pay due and the right to employment underthe terms of this Order.(d) Post at its hiring halls copies of the notice attachedhereto as an appendix.? Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, afterbeing duly signed by an official representative of the Respondent,be posted by the Respondent immediately upon receipt thereofand maintained by it for a period of sixty (60)consecutive daysthereafter in conspicuous places, including all places wherenotices to members are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto as an appendix for postingat the offices of the members of Pacific Maritime Associationwho are parties to the December 3, 1948, contract and in theengine department of all vessels operated by them, in placeswhere notices to employees are customarily posted, if themembers of the Association will permit it. Copies of suchnotice, to be furnished by the Regional Director for the SecondRegion, shall be returned forthwith to the Regional Directorfor posting after they have been signed by an official repre-sentative of the Respondent.(f)Notify the Regional Director for the Second Region inwriting, within ten (10) days from the date of this Order as towhatstepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint against theRespondent be, and it hereby is dismissed insofaras it allegesthat the Respondent violated Section 8 (b) (2) of the Act.APPENDIXNOTICETO ALL MEMBERS OF PACIFIC COASTMARINE FIREMEN, OILERS WATERTENDERSAND WIPERS ASSOCIATION, IND.Pursuant to a Decision and Orderof theNationalLabor Re-lationsBoard,and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyyou that:WE WILL NOTgive preference to members of ourorganization over nonmembers in the assignment to jobs7In the event that this Order is enforced by decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pursuantto a Decree of the United States Court of Appeals, enforcing an Order." PACIFIC COAST MARINE FIREMEN597withmembers of Pacific Maritime Association or anyotheremployer pursuant to an exclusive hiring-hallagreement,arrangement,or practice.WE WILL NOT permitmembers of our organization toreject job assignments to Pacific Maritime Associationor any other employer made pursuant to an exclusivehiring-hall agreement,arrangement,or practice withoutsuffering any loss of standing on the registration list,while requiring nonmembers to accept such job assign-ments or suffer loss of standing on said registrationlist.WE WILLNOT require applicants for employment tobemembers of our organization,or to be holders ofworking permits issued by our organization,as a con-dition for assignment to jobs with members of PacificMaritime Association or any other employer pursuanttoan exclusive hiring-hallagreement,arrangement,or practice.WE WILL NOT in any other manner restrain or coerceemployees of or applicants for employment with themembersof Pacific Maritime Association or any otheremployer in the exercise of their rights guaranteed themin Section7 of the Act,excepttothe extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.PACIFIC COAST MARINE FIREMEN, OILERS, WATER-TENDERS AND WIPERS ASSOCIATION, IND.,Labor Organization.Dated................By .................................................(Representative)(Title)This notice must remain posted 60 days from the date ofposting and must not be altered,defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by James J. Petressen, an individual, against Pacific CoastMarine Firemen, Oilers, Watertenders and Wipers Association, herein called the Respond-ent, the General Counsel of the National Labor Relations Board, respectively called hereinthe General Counsel and the Board, by the Regional Director for the Second Region, issueda complaint dated March 3, 1953, alleging that the Respondent had engaged in unfair laborpracticeswithin the meaning of Section 8 (b) (1) (A) and (2) of the Act, affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.On about April 6, 1953, the Respondent filed an answer, in which it admitted in part thejurisdictional allegations of the complaint, but denied commission of any unfair labor practices.Pursuant to notice, a hearing was held atNew York, New York, on May 26 and June 1, 1953,before the undersigned Trial Examiner. At the conclusion of the case the General Counsel and 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Respondent jointly moved to conform the pleadings to the proof, as to names, dates, andotherminor variances. The motion was granted. After the hearing, the Respondent fileda brief with the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTI.THE EMPLOYERThe Pacific Maritime Association, herein called the Association,' is a California corpora-tion,with its principal place of business located in San Francisco, California. The Associa-tion engages in collective bargaining and the negotiations of labor contracts on behalf of itsmember companies with various unions, including the Respondent, which represent employeesof said member companies. American President Lines, Limited, a Delaware corporation,is a member of the Association.American President Lines has its executive office at San Francisco, California, with abranch office located at New York, New York. During the year 1951, the company realizedgross revenues of $53,100,000 from interstate and foreign operation of its ocean-goingvessels, carrying freight and passengers for hire. During the same period, the companypurchased equipment and materials exceeding $ 1,000,000 in value, to supply, maintain, andoperate its vessels.The parties stipulated at the hearing that American President Lines, Limited, is engagedin interstate and foreign commerce within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESOn or about December 3, 1948, the Association, acting as agent for all of its members,negotiated and executed a collective-bargaining contract with Respondent. This contract.waseffective until June 15, 1953, and is to continue in effect from year to year thereafter unlessterminated by written notice given by either of the parties. The contract contains a sectionon employment which reads in part as follows:SECTION 2. EMPLOYMENT.The Employers and the Unions recognize the desirabilityof providing continued employment in the maritime industry,and the necessity of havingavailable at all times a supply of competent employees with experience in the varioustypes of vessels operated by the companies.To provide such continued employment,and to assure operation of the vacation bene-fits specified in the agreement,the employers agree to give preference of employmenttoemployees who have seniority by reason of having been previously employed by thecompanies signatory to this agreement within the past two years in any classificationscovered by this agreement,and men who presently are employed on vessels operatedby employers signatory to this agreement.The employers recognize that it has been the practice for such men to offer them-selves for employment through the Union's offices,and consequently,for the purposeof assuring maximun harmonious relations and in order to obtain the best qualifiedemployees covered by this agreement,the employers agree to secure all unlicensedpersonnel within the classifications covered by this agreement from and through theoffices of the Union.The Union agrees that as it is called on to fill vacancies as they may arise, it willfurnish capable,competent and satisfactory employees and will observe the preferencespecified herein.Intheevent that Employees with seniority,as herein defined,are not availableto fill vacancies,then the Union will undertake to supply the employers with capable,competent and satisfactory employees.Neither as to such undertaking,nor as to anyother portion of this agreement,shall any employee be discriminated against by reasonof either membership in or nonmembership in the Union.The Union wul maintain ap-propriate registration facilities for applicants for employment to make themselvesiThe evidence discloses that the Association is the successor of Pacific American Ship-owners Association. PACIFIC COAST MARINE FIREMEN599available for job opportunities, and will conduct such registration facilities withoutdiscrimination either in favor of or against prospective employees by reason of member-ship in or nonmembership in the Union. It is agreed that membership in the Unionshallnot be a condition of employment of any member of the unlicensed personnelfurnished or obtained in the manners specified in this agreement.The Respondent has its principal office located at San Francisco, California. It has branchofficesor hiring halls located at New York, New York; San Pedro, California; Seattle,Washington; Portland, Oregon; Honolulu, Territory of Hawaii; New Orleans, Louisiana; andBaltimore, Maryland.The assignment of applicantsforemployment to available jobs is regulated by theRespondent's "shipping rules." The rules provide in part that "Book men shall have pre-ference over permit men on all jobs for which they are qualified"; that book men have theprivilege of rejecting a job assignment without suffering any loss of standing on the regis-trationroll,and that "Permit men shall accept jobs they are assigned to. If they do notaccept the job without reasonable excuse, their permits shall be subject to revocation."Bookmen are members of the Respondent. They are issued white registration cards.When there is an increase in shipping, seamen who are not members of the Respondent arepermitted to register at the hiring halls. They are called permit men; and yellow cards areissued to them. Permits are not issuedunlessjobs are available. Permit men are requiredtopay the regular dues and annual strike assessment of Respondent and to attend unionmeetings. They are not required to pay initiation fees or the hospital assessments. Theyare eligible for membership in Respondent after 1 year.The assignment to jobs is based on rotation. When a job appears on the board, the menwho want the job "throw in" their registration cards for it. The Respondent's dispatcherassigns the job to the man who has the oldest registration. Except in the classification ofwiper, jobs are assigned to permit men only if no book men apply, regardless of the dateof registration. Since about June 1952, permit men have been given a preference for wipingjobs in that they are assured of every fifth job in that classification;and abook man cannot take this job unless no permit man is available for it.Petressen, the charging party herein, was a book member of Respondent from April 1942,through December 1946. During 1951, as a permit man he worked from May through September.He was qualified for the positions of oiler, fireman, wiper, and fireman watertender. OnApril 17, 1952, Petressen again registered with the Respondent as a permit man. However.he did not attempt to secure a job until about May 27. He testified, in substance, that fromabout this date through June 2 he went to the Respondent's hall every day; that he waspresentwhen the hourly "calls" or job announcements were made; that he applied for a job on aship of the American President Lines because he "wanted to make a round-the-world tripat that time", that he also applied for jobs on "some Victory ships"; and that these jobswere assigned to book men, some of whom had registered later than April 17.2The undisputed evidence discloses that between May 27 and June 2 book men who hadregistered later than Petressen wereassignedto 20 jobs for which he was qualified. Fourpermit men who had registered after April 17 alsowere assignedto jobs during this periodof time. On May 27, 2 book men who had registered on May 1 and 17 were assigned the jobsof wiper and fireman watertender on the S. S. President Tyler. On May 29, 12 men wereassigned to jobs on the S. S. Baylor Victory. Seven of these jobs, for which Petressen wasqualified, were filled by book men who had registered after April 17. It conclusively appearsfrom the record that under the Respondent's shipping rules Petressen could have beenassigned to jobs starting on April 22 if he had applied for them. 32 Petressen was vague in his testimony concerning the jobs and the dates on which heapplied for them. He testified to the effect that he thought he applied for jobs on the S. S.President Tyler and the S S. Baylor Victory. With respect to the latter ship, he testified,"During that time I threw in on one job for which they had called for a full crew. In thiscase, I think it is the Baylor Victory: That was the one I threw in on."3Petressen testified to the effect that he did not apply for jobs before on or about May 27because he did not believe his card would mature before then. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsThe evidence discloses that the agreement between the Respondent and the Association doesnot require membership in the Respondent as a condition of employment.Nor does it providefor any lesser degree of union security,suchas the Respondent's permit system. Accordingly,I find that the Respondent on and after May 27, 1952, has restrained and coerced Petressen andother applicants for employment in the exercise of the rights guaranteed in Section 7 of theAct, thereby engaging in unfair labor practices within the meaning of Section 8 (b) (1) (A) of theAct, (1)by giving preference to its members over nonmembers holding its working permitcards in the assignment to jobs with members of the Association; (2) by permitting book mento reject job assignments without suffering any loss of standing on the registration list, whilerequiring permit men to accept job assignments or suffer loss of standing on said list and rev-ocation of their permits;and(3)by maintaining and operating a system of hiring-hall registra-tion of applicants for employment with members of the Association which requires said ap-plicants for employment with members of the Association which requires said applicants to bemembers of Respondent or to be holders of working permits issued by the Respondent, as acondition for the assignment to jobs.The complaint alleges that the above conduct of the Respondent also constitutes a violationof Section 8 (b) (2) of the Act. This contention is rejected since there is no proof in the case,nor is it alleged in the complaint,that the Respondent caused or attempted to cause any memberof the Association to discriminate against applicants for employment in violation of Section 8(a) (3) of the Act .4 The evidence does show that the Respondent itself discriminated againstPetressen and other prospective employees,as found above.However, there is no showing thatthe Association or its members had knowledge of or condoned the discriminatory hiring system.Under the circumstances,and particularly in view of the contract provisions against dis-crimination,Ibelieve and find that the General Counsel has failed to prove a violation ofSection 8(b) (2) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section II, above,which occurred in connectionwith the operations of the Employer set forth in section I, above, have a close,intimate, andsubstantial relation to trade,traffic,and commerce among the several States,and betweenthe States and foreign countries,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV.THE REMEDYSince it hasbeen foundthat the Respondent has engaged in certain unfair labor practices,itwill be recommendedthat it cease and desist therefrom and take affirmativeaction whichwill effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.PacificMaritime Association is an employerwithinthe meaning of Section 2 (2) of theAct.2.AmericanPresidentLines,Limited, and the other members ofPacificMaritime Associa-tion are engaged in commerce within the meaning of Section2 (6) and (7) of the Act.3.The Respondentis a labor organization within the meaning of Section2 (5) of the Act4.By restraining and coercing employees in theexerciseof the rights guaranteed in Section7 of the Act,the Respondent has engaged in unfair labor practiceswiththe meaning of Section8 (b) (1) (A) of the Act.[Recommendations omitted from publication.)4Pacific American Shipowners Association,98 NLRB 582.0